
	
		II
		111th CONGRESS
		2d Session
		S. 3849
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Kerry (for himself,
			 Mr. Durbin, Mr.
			 Casey, Mr. Brown of Ohio,
			 Mr. Bingaman, Mr. Burris, Mr.
			 Harkin, Mr. Leahy,
			 Mr. Menendez, Mr. Reed, Mr.
			 Dodd, Mrs. Boxer,
			 Mr. Schumer, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the Emergency Contingency Fund for State
		  Temporary Assistance for Needy Families Programs, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Job Preservation for Parents in
			 Poverty Act.
		2.Extension and
			 modification of the TANF Emergency Fund
			(a)Extension
				(1)In
			 generalSection 403(c) of the Social Security Act (42 U.S.C.
			 603(c)) is amended—
					(A)in paragraph
			 (2)(A), by inserting , and for the first quarter of fiscal year 2011,
			 $500,000,000 before for payment;
					(B)by striking
			 paragraph (2)(B) and inserting the following:
						
							(B)Availability and
				use of funds
								(i)Fiscal years
				2009 and 2010The amounts appropriated to the Emergency Fund
				under subparagraph (A) for fiscal year 2009 shall remain available through
				fiscal year 2010 and shall be used to make grants to States in each of fiscal
				years 2009 and 2010 in accordance with paragraph (3), except that the amounts
				shall remain available through fiscal year 2011 to make grants and payments to
				States in accordance with paragraph (3)(C) to cover expenditures to subsidize
				employment positions held by individuals placed in the positions before fiscal
				year 2011.
								(ii)Fiscal year
				2011Subject to clause (iii),
				the amounts appropriated to the Emergency Fund under subparagraph (A) for the
				first quarter of fiscal year 2011 shall remain available through fiscal year
				2012 and shall be used to make grants to States based on expenditures in the
				first quarter of fiscal year 2011 for benefits and services provided in the
				first quarter of fiscal year 2011 in accordance with the requirements of
				paragraph (3).
								(iii)Reservation of
				fundsOf the amounts appropriated to the Emergency Fund under
				subparagraph (A) for the first quarter of fiscal year 2011, $500,000 shall be
				placed in reserve for use in fiscal year 2012, and shall be used to award
				grants for any expenditures described in this subsection incurred by States
				after December 31,
				2010.
								;
					(C)in paragraph
			 (2)(C), by striking 2010 and inserting
			 2012;
					(D)in paragraph
			 (3)—
						(i)in
			 clause (i) of each of subparagraphs (A), (B), and (C)—
							(I)by inserting
			 , and the first calendar quarter of fiscal year 2011, after
			 2009 or 2010,;
							(II)by striking
			 and at the end of subclause (I);
							(III)by striking the
			 period at the end of subclause (II) and inserting ; and;
			 and
							(IV)by adding at the
			 end the following:
								
									(III)if the quarter is in fiscal year 2011, has
				provided the Secretary with such information as the Secretary may find
				necessary in order to make the determinations, or take any other action,
				described in paragraph (5)(C).
									;
				and
							(ii)in
			 subparagraph (C), by adding at the end the following:
							
								(iv)Limitation on
				expenditures for subsidized employmentAn expenditure for subsidized employment
				shall be taken into account under clause (ii) only if the expenditure is used
				to subsidize employment for—
									(I)a member of a
				needy family (without regard to whether the family is receiving assistance
				under the State program funded under this part); or
									(II)an individual who has exhausted (or, within
				60 days, will exhaust) all rights to receive unemployment compensation under
				Federal and State law, and who is a member of a needy
				family.
									;
						(E)by striking
			 paragraph (5) and inserting the following:
						
							(5)Limitations on
				payments; adjustment authority
								(A)Fiscal years
				2009 and 2010The total
				amount payable to a single State under subsection (b) and this subsection for
				fiscal years 2009 and 2010 combined shall not exceed 50 percent of the annual
				State family assistance grant.
								(B)Fiscal year
				2011Subject to subparagraph (C), the total amount payable to a
				single State under subsection (b) and this subsection for the first quarter of
				fiscal year 2011 shall not exceed 5 percent of the annual State family
				assistance grant.
								(C)Adjustment
				authorityIf the Secretary
				determines that the Emergency Fund is at risk of being depleted before December
				31, 2010, or that funds are available to accommodate additional State requests
				under this subsection, the Secretary may, through program instructions issued
				without regard to the requirements of section 553 of title 5, United States
				Code—
									(i)specify priority
				criteria for awarding grants to States during the first quarter of fiscal year
				2011; and
									(ii)adjust the
				percentage limitation applicable under subparagraph (B) with respect to the
				total amount payable to a single State for the first quarter of fiscal year
				2011.
									;
				and
					(F)in paragraph (6),
			 by inserting or for expenditures described in paragraph
			 (3)(C)(iv) before the period.
					(2)Conforming
			 amendmentsSection 2101 of
			 division B of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) is amended—
					(A)in subsection
			 (a)(2)—
						(i)by
			 striking October 1, 2010 and inserting January 1,
			 2011; and
						(ii)by
			 striking all that follows repealed and inserting a period;
			 and
						(B)in subsection
			 (d)(1), by striking October 1, 2010 and inserting January
			 1, 2011.
					(b)Modification of
			 grant requirements
				(1)In
			 generalEffective October 1,
			 2010, section 403(c) of the Social Security Act (42 U.S.C. 603(c)), as amended
			 by subsection (a), is amended—
					(A)in paragraph
			 (3)(A)—
						(i)by striking
			 related to caseload
			 increases in the heading and inserting
			 related to increased
			 expenditures;
						(ii)by striking
			 clause (ii) and redesignating clause (iii) as clause (ii); and
						(iii)by striking
			 each State that and all that follows in clause (i) and inserting
			 each State that requests a grant under this subparagraph for the
			 quarter, to the extent provided in clause (ii);
						(B)in paragraph (4),
			 by striking the caseload of a State and; and
					(C)in paragraph
			 (9)—
						(i)by striking
			 subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs
			 (A) and (B), respectively; and
						(ii)by striking
			 The average monthly assistance caseload of the State. in clause
			 (ii)(I) and inserting The average quarterly total expenditures of the
			 State for basic assistance (as defined by the Secretary under paragraph
			 (3)(A)(ii))..
						(2)Conforming
			 amendmentsEffective October 1, 2010, section 407(b)(3) of the
			 Social Security Act (42 U.S.C. 607(b)(3)) is amended—
					(A)by striking
			 (within the meaning of section 403(c)(9)) in subparagraph
			 (A)(i); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(C)Average monthly
				assistance caseloadFor purposes of this paragraph, the term
				average monthly assistance caseload means, with respect to a State
				and a quarter, the number of families receiving assistance during the quarter
				under the State program funded under this part or as qualified State
				expenditures, subject to adjustment by the Secretary as permitted by section
				403(c)(4).
							.
					(c)Program
			 guidanceThe Secretary of
			 Health and Human Services shall issue program guidance, without regard to the
			 requirements of section 553 of title 5, United States Code, which ensures that
			 the funds provided under the amendments made by this section to a jurisdiction
			 for subsidized employment do not support any subsidized employment position the
			 annual salary of which is greater than, at State option—
				(1)200 percent of the poverty line (within the
			 meaning of section 673(2) of the Omnibus Budget Reconciliation Act of 1981,
			 including any revision required by such section 673(2)) for a family of 4;
			 or
				(2)the median wage in
			 the jurisdiction.
				3.Funding level of
			 TANF Contingency FundNotwithstanding any other provision of law,
			 the total amount appropriated for the Contingency Fund for State Welfare
			 Programs established under section 403(b) of the Social Security Act (42 U.S.C.
			 603(b)) shall be—
			(1)for fiscal year
			 2012, $112,000,000; and
			(2)for fiscal year
			 2013, $612,000,000.
			
